UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES STEPHEN CADLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cr-00083-1)


Submitted:   May 16, 2012                  Decided:   May 31, 2012


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Christopher D. Lefler, LEFLER & BOGGS, Beckley, West Virginia,
for Appellant.    R. Booth Goodwin II, United States Attorney,
John L. File, Assistant United States Attorney, Beckley, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles Stephen Cadle pled guilty to an information

charging       him    with   aiding        and       abetting    the      distribution   of

oxycodone in violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. § 2

(2006).     In his plea agreement, Cadle waived his right to appeal

a sentence within the Guidelines range, but reserved the right

to challenge the district court’s determination of his role in

the offense if the issue was preserved by an objection.                               Cadle

was sentenced to a term of fifty-seven months’ imprisonment, the

bottom of his sentencing Guidelines range.                             Cadle contends on

appeal that the district court clearly erred in finding that his

role in the offense was that of an organizer, leader, manager,

or    supervisor       warranting      a    two-level        adjustment       under    U.S.

Sentencing Guidelines Manual § 3B1.1(c) (2011).                            He also claims

that      his        sentence    was        procedurally            and      substantively

unreasonable.         We affirm in part and dismiss in part.

               During a drug investigation in 2009, a confidential

informant bought oxycodone on three occasions at Cadle’s home.

The    first    time,    Cadle   told       the       informant     that    his   daughter,

Chrystal, would conduct the transaction.                        Chrystal asked another

person, Kenneth Cline, to go next door and get the drugs.                                She

then handed the drugs to the informant and took the money.                               On

the next two occasions, the informant went to Cadle’s house and

bought    oxycodone       from   Chrystal            each   time.         After   a   search

                                                 2
warrant      was    executed           at    Cadle’s       home       in    October       2009,     and

various prescription medications were located in a safe, Cadle

gave     a   statement            to     investigators.                He      said       he   bought

prescription        medications             from     other      people        and    resold     them,

usually through Chrystal.                        Cadle’s wife also gave a statement,

which corroborated her husband’s account.                                    Chrystal initially

refused      to     give      a     statement,            but    in        2011     she    spoke     to

investigators and told them that she had sold oxycodone for her

father, and for Kenneth Cline, for about a year.                                    She said Cadle

paid her in oxycodone pills, to which she was addicted.

              The       district        court’s      determination            that    a    defendant

qualifies as a “leader” under USSG § 3B.1.1(c) is a factual

finding reviewed for clear error.                         United States v. Cameron, 573

F.3d 179, 184 (4th Cir. 2009).                          A defendant merits a two-level

adjustment         if    he       was       an    “organizer,          leader,        manager,      or

supervisor” in any criminal activity that did not involve five

or   more    participants           and      was    not     otherwise         extensive.           USSG

§ 3B1.1(c).         To qualify for the adjustment, the defendant must

have   been        “an    organizer,             leader,     manager         or     supervisor      of

people.”      United States v. Sayles, 296 F.3d 219, 226 (4th Cir.

2002).        “Leadership               over       only    one        other       participant       is

sufficient as long as there is some control exercised.”                                        United

States v. Rashwan, 328 F.3d 160, 166 (4th Cir. 2003).



                                                    3
              Here,      Cadle   contends       that   the   evidence     showed       only

that he obtained drugs and allowed his daughter to sell them,

but not that he exercised decision-making authority or control

over other participants.              However, the district court had before

it statements from three participants in the sale of drugs from

Cadle’s home, which established that Cadle directed Chrystal to

sell oxycodone and other drugs to customers and kept all the

proceeds, paying Chrystal in pills to support her addiction.                            On

this evidence, the district court did not clearly err in finding

that the aggravated role adjustment was appropriate.

              Cadle       next    maintains        that      the     district         court

procedurally erred when it applied the § 3B1.1(c) adjustment and

also       that   his     within-Guidelines        sentence        was   substantively

unreasonable because it was greater than necessary to fulfill

the sentencing goals of 18 U.S.C. § 3553(a) (2006).                           See Gall v.

United      States,      552   U.S.   38,   51   (2007)      (standard    of     review).

Cadle      does    not     address    the    waiver       provision      in     his    plea

agreement.        However, the government seeks to enforce the waiver. 1

              A waiver of appeal rights is reviewed de novo, and is

enforceable if it is knowing and voluntary, and the issue raised

on appeal is within the scope of the waiver.                        United States v.


       1
       The government concedes that Cadle reserved the right to
appeal the role adjustment under USSG § 3B1.1(c).



                                            4
Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).                   Generally, a

waiver is valid if the district court questions the defendant

about the waiver during the guilty plea hearing and the record

demonstrates that the defendant understood the significance of

the waiver.      Id.   Here, the district court asked Cadle whether

he understood that he was agreeing to give up his right to

appeal his sentence “on any ground whatsoever,” as long as the

sentence   was    within   or   below       the   Guidelines   range.   Cadle

answered that he did.      Cadle does not challenge the           validity of

his waiver.      We conclude that the waiver is enforceable. 2

           We therefore affirm the district court’s judgment, but

dismiss that portion of the appeal in which Cadle seeks review

of the reasonableness of his sentence.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would

not aid the decisional process.

                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART


     2
       We note that, even if the waiver were not enforceable,
Cadle has not shown that his sentence is either procedurally or
substantively unreasonable.   The court did not err procedurally
in calculating Cadle’s Guidelines range. Moreover, an appellate
court may treat a sentence within a correctly calculated
Guidelines range as presumptively reasonable.     Rita v. United
States, 551 U.S. 338, 346 (2007).    Although the presumption is
rebuttable, see United States v. Mendoza-Mendoza, 597 F.3d 212,
217 (4th Cir. 2010), Cadle has not rebutted the presumption.



                                        5